 COMMUNICATIONSWKRS.LOCAL 5550553Communications Workers of America and its Local5550(American Telephone and Telegraph Compa-ny)andJohn D. Bandow.Case 30-CB-250December 30, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn November 13, 1969, Trial Examiner Eugene E.Dixon issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practiceswithin the meaning of the National Labor RelationsAct, as amended, and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision together with a supportingbrief, and the General Counsel filed cross-exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner only to the extent consistent herewith.The Trial Examiner found that the Respondentviolated Section 8(b)(1)(A) of the Act by imposing afine upon John Bandow for crossing and workingbehind its picket line without first having warned himthat he could be fined for so doing. The Respondentcontends,inter alia,that the complaint is barred bythe time limitations of Section 10(b) of the Act. Forthe reasons set forth below, we agree with theRespondent.John Bandow, a member of the Respondent,crossed and worked behind the Respondent's lawfulpicket line from April 18, 1968, until its removal onMay 6, 1968. On May 29, the Respondent notifiedBandow by letter that he was charged with violatingits constitution and that a date had been set for ahearing. On July 9, 1968, the Respondent's trial courtconvened, found that Bandow had violated theconstitution, and imposed a fine. On October 9, 1968,the Respondent instituted an action in the countycourt to collect the fine. On November 13, a defaultjudgment was entered against Bandow and,by checkofDecember 10, 1968,he paid it.Bandow filedcharges onFebruary6, 1969,and March 3, 1969.The Respondent contends that Section 10(b) of theAct is abar to the complaint because more than 6months elapsed between the imposition of the fine onJuly 9,1968, and the filing of the chargeon February6, 1969.The Trial Examiner rejected this defense onthe theorythat the complaint alleged a continuingpattern of restraint and coercion,elements of whichwere the institution of suit,the obtaining of ajudgment and Bandow's satisfaction thereof, all ofwhich occurred less than 6 months before the chargewas filed.After the Trial Examiner'sDecision was issued, weconsidered the application of Section 10(b) in similarcircumstances inInternational Associationof Machin-ists and Aerospace Workers,AFL-CIO(Union CarbideCorporation),180NLRBNo. 135,reaffirmed 186NLRB No. 138.In that case,the fines were imposedon November 28, 1967;an action to recover them wasbroughton May21, 1968;and the charge was filed onJune 21,1968. The General Counsel contended that,although the fines were imposed outside of the 10(b)period,theUnion's institution of suit within thatperiod constituted a continuing violation not barredby Section 10(b).In rejecting this theory and finding the complaint tobe timebarred,we noted that the institution of legalproceedings to collect the fines is not unlawful initself,but that such a suit can constitute a violationonly if it is found that the original fines were illegallyimposed.Because it would be necessary to find thatconduct engaged in during the pre-10(b) periodviolated theAct inorder to hold that the later conductwas unlawful,we dismissed the complaint.In the instant case,the charge was filed onFebruary6, 1969, more than 6 months after imposition of thefine on July 9, 1968.We reject the contention that theRespondent'sinstitutionof legal proceedings tocollect the fines within the 10(b) period establishes acontinuing violation because,aswas the case inInternational Association of Machinists,supra,"all ofthe operative facts necessary to make out the claimedviolation occurred more than 6 months prior to thefiling of the charges."In these circumstances, we mustdismiss the complaint.'CONCLUSION OF LAWBecause the complaint in the instant case is basedupon an alleged unfair labor practice which tookplace more than 6 months prior to the filing of thechargewith the Board, the complaint must bedismissed pursuant to Section 10(b) of the Act.IConsequently, we do not pass upon any of the otherissues in this case187 NLRB No. 72 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIt is hereby ordered that the complaint herein be,and it hereby is, dismissed in its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Trial Examiner: This proceeding,brought under Section 10(b) of the National LaborRelations Act as amended (61 Stat. 136), herein called theAct, was heard at Stevens Point, Wisconsin, on June 24,1969, pursuant to due notice. The complaint, issued by therepresentative of the General Counsel for the NationalLabor Relations Board (herein called the General Counseland the Board) and based on a charge and first amendedcharge filed by John D. Bandow (herein called Bandow orCharging Party) an individual, on February 6 and March 3,1969 respectively, alleged that Communications Workers ofAmerica and its Local 5550 (herein called the Union orRespondent) had engaged in an unfair labor practice inviolation of Section 8(b)(1)(A) of the Act.Specifically, the complaint alleged that since on or aboutJuly 9, 1968, the Respondent, by imposing an excessive fineof $400 plus trial costs on the said Bandow, had restrainedand coerced the Charging Party in the exercise of rightsguaranteed in Section 7 of the Act, and thereby engaged inand are engaging in unfair labor practices as defined inSection 8(b)(l)(A) of the Act, affecting "commerce" asdefined in Section 2(6) of the Act.Upon the entire record in the case (including considera-tion from the briefs received from the General Counsel andRespondent) and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAmerican Telephone and Telegraph Company is aDelaware corporation engaged in the sale of telephoneservice at various locations throughout the United States ofAmerica, including its Long Line Division facility inStevensPoint, Wisconsin, the only facility involved herein.During the past calendar or fiscal year, either being arepresentative period, AT & T's gross volume of businesswas in excessof $100,000 and it purchased and receivedgoods, in interstate commerce, valued in excess of $50,000.Ifind that AT & T is and has been engaged in"commerce" and in operations "affecting commerce" asdefined in Section 2(6) and (7) of the Act.II.THE RESPONDENTAS A LABOR ORGANIZATIONRespondent,CommunicationWorkers of America, LocaliArticle IXX, Section 1 of the Union's constitution provides in part asfollowsMembers may be fined, suspended or expelled by Locals in themanner provided in the constitution for any of the following actsss(e)Working without proper union authorization, during the period ofa properly approved strike in or for an establishmentswhich is being5550, is admitted to be a labororganizationwithin themeaning ofSection 2(5) of the Act, and I so find.III.THE UNFAIR LABOR PRACTICESThe material facts are not disputed. John D. Bandow wasemployed by the American Telephone and TelegraphCompany, Long Lines Division at Stevens Point, Wisconsinin"maintenance and operation of electronic switchingsystem." Bandow joined Respondent Union in September1967 and was a member thereof on April 18, 1968, the dateupon which the Union began a lawful and union authorizedstrike against AT & T at its Stevens Point facility. JohnZelhofer, vice president of Local 5550, informed Bandow ofthe strike scheduled to begin at 2 p.m. on the 18th and"explained to him that he was a new member, that it wouldbe to his advantage if he were to honor this picket linerather than cross the picket line." Zelhofer did not sayanything to Bandow about the possibility of being fined ifhe cross the picket line much less about the possibility ofany court enforcement of such a fine. NotwithstandingZelhofer's plea Bandow did not honor the Union's picketline but continued to work during the entire period of thestrike which lasted until May 6.Although the Union's constitution makes provision forpenalizing a member for crossing its duly established picket]mes,iaccording to Bandow's undenied and creditedtestimony he was never given a copy of the unionconstitution prior to the strike. Indeed, it was not until afterthe strike terminated that Bandow had any informationthat he might be subject to union censure of any kind,2particularly any kind involving "financial consequences"for his failure to join his fellow union members in thestrike.In this context on May 7, 1968, at a meeting of theUnion's executive board the following action was ap-proved:MOTIONto charge any person who crossed picketlines and worked during the strike with violation ofArticle 19 of the CWA constitution. A registered letteris to be sent notifying any person so charged. Motionapproved.RECOMMENDEDthat the minimum fine imposed onany person found guilty of violating Section 19 of theCWA constitution be wages earned during the strikeand suspension from the local.TRIAL COURTselected the following [sic] person's fortrial court duty from a list of qualified members. Theyare:Chairman, Sherri Andregg, Madison; Prosecutor,James R. Smith, Milwaukee; (sic) Juror's, JosephWerner Appleton; Fred Heyman Milwaukee; and PaulB.Sobieck,Jr.Madison.PresidentQuigleywasinstructed to set up a meeting as soon as possible withthe Trial court chairman and Mr. Ed Pell, Wisconsinstruck by the union or localIn addition the constitutionsets forth in detailthe procedure for disposingof charges against members including provisions for protection of theirrights2The only suchintimationhe receivedduring the strike was fromindividual pickets who indicated to him that "if [he] worked they weregoing to get [him ] " COMMUNICATIONSWKRS.LOCAL 5550555StateDirector to find out the proper procedure forholding a trial.On May 29 Bandow was notified by letter of the chargesagainst himand the date of his hearing at which he wasassured theright to be heard on his own behalf; "the rightto select a member of the local as counsel, the right toproduce witnesses, present documentary evidence and .. .the opportunity to cross-examine witnesses." The letter alsoindicated that if he required more time to prepare hisdefense areasonable continuance could be arranged.Bandow took no action whatsoever with respect to thismatter and on July 9, 1968, the union trial court convenedand found Bandow guilty of violating article XIX of theCWA constitution and imposed a penalty of $400 whichincluded salary earned during the strike, plus union trialcosts, and recommended that he be suspended from theUnion until such time as he could be reinstated as amember in good standing.3Having received no payment of its fine or anycommunication about it from Bandow, on October 9 theUnion began an action against Bandow in the county courtfor $400 plus costs. On November 13 a default judgmentwas enteredagainstBandow in the amount of $433.33. OnDecember 5 a garnishment action was commenced againstBandow and on December 13 through his attorney Bandowmade payment of the $444 to the Union.Contentions and ConclusionsIn its defenseRespondent raises four questions: (1)Whether or not the complaint is barred by the 6-monthlimitationset forth in Section 10(b) of the Act; 4 (2) whetherthe Board has jurisdiction over the subject matter of thecomplaint; (3) whether the judgment of Portage CountyCourt renders moot any subsequent Board proceeding; and(4)whether the fine in question was reasonable. Only oneand four need any comment.Respondent contends that the issuance of the complaintviolates Section 10(b) of the Act because more than 6months elapsed between the filing of the original charge onFebruary 6, 1969, and the imposition of the fine on July 9,1968. In this connection Respondent's position is that theGeneral Counsel did not allegethe collectionof the fine (asdistinguished from theimpositionof the fine) as an unfairlabor practice and that no "continuing restraint or coercionwas . . . proved"as a resultof the "imposition" of the fine.Respondent reads the complaint too narrowly andtechnically and in addition misconstrues the facts. Not onlydid the General Counsel allege the imposition of the fine inthe complaint but he also alleged in the same paragraph theobtainingof the judgment on it by the Union on November13 and the satisfaction of the judgment on December 10 bytheCharging Party.Moreover, he also alleged in thecomplaint that all of the foregoing conduct (which in factoccurred) amounted to continued restraint and coercion3The court (which deliberated on Bandow's case almost the entire day)estimated his earningstobe from $225 to $250. ActuallyBandow'searningsduring the strike were $299.94. The trial costs were $182.93consisting of $20 for transportation, $11 in meals, $139.60 in lost wages and$12.33 for roomrental.4Section10(b) states in part: "... IN ]o complaint shall issue basedagainst the charging party in violation of Section 8(b)(1)(A)of the Act. Respondent's 10(b) defense is rejected.5Both the Respondent Union and the General Counselrelyon the Supreme Court decision inAllis-ChalmersManufacturing Company,388 U.S. 182, to support theirconflictingcontentions.TheGeneralCounsel,whileadmitting that the court in that case held "that a reasonablefine of a member to require support ofa union's strike is notviolative of Section 8(b)(1)(A)," maintains nevertheless thatthe fine here exceeds the reasonable limits permitted inAllis-Chalmersand is thus outside the reach of thatdecision.Although refusing to say what would be areasonable fine in the circumstances of this case, theGeneral Counsel contends that "the fine herein was clearlyexcessive and violative of Section 8(b)(1)(A) of the Act" forthe following reasons:(1)That the fine exceeded both Bandow's strikeearnings or normal earnings for a comparable period;(2)That Bandow was not warned, either prior to orduring the strike, of the possibility of being fined forcrossing the picket line;(3) That Bandow did not perform any work during thestrike that would have been performed by his fellowemployees-who respected the picket line-but for thestrike;(4)The absence of any circumstances that evenarguable might justify the imposition of so large a fine.TheAllis-Chalmersopinion has already been the mainsubject of discussion in four Trial Examiner's Decisionsnow pending before the Board. These decisions areLocal205,Lithographers and Photoengravers International Union,AFL-CIO (the General Gravure Service Co., Inc.),Case22-CB-1273, issued on July 22, 1968, by Trial ExaminerHerbert Silberman;Booster Lodge No. 405,InternationalAssociation of Machinists and Aerospace Workers, AFL-CIO(theBoeing Company),Case No. 15-CB-779, issued onDecember 30, 1968, by Trial Examiner Ramey Donovan;CommunicationWorkers of America, Local 6222 (John H.Reinbold, an Individual),Case 23-CB-888, issued on May12,1969,by Trial Examiner James T. Barker; andCommunicationWorkers of America; Local 6135 (JudithGullion, et al.),Cases 23-CB-898, 899-2, 897-3, issued onMay 12, 1969, by TrialExaminerJames T. Barker.InhisBoeingCompanydecision,TrialExaminerDonovan concluded after a lengthy and detailed analysis oftheCourt decision that on the basis of it a definitivestandard could and should be adopted for determining thereasonable limits within which a union could fine itsmembers for continuing to work during a lawful strike. Tothis end he wrote as follows:It isthe Examiner's opinion that a fine of 35 percent orless of a strikebreaker's earningsat his regular straighttime rate is, presumptively, a reasonablefine.We alsobelieve that a fine of 80 percent or less of overtime orpremium pay, earned by a strikebreaker, which hewould not normally have earned but for the fact that hisupon anyunfair laborpracticeoccurring more than six monthsprior to thefiling of thecharge with the Board... .5 SeeLocal248,UnitedAutomobile,Aerospace and AgriculturalImplementWorkersofAmerica,AFL-CIOetal.(Allis-ChalmersManufacturing Company),149 NLRB 67, 76. 556DECISIONS OF NATIONALLABOR RELATIONS BOARDfellow union members were engaged in an authorizedstrike, presumptively, is a reasonable fine. We believethat a total fine embracing some earnings at the 35percent or less rate and some earnings at the 80 percentor less rate is, presumptively, a reasonable fine.As another prerequisite Trial Examiner Donovan alsowould include in his defmitive standards of reasonablenessunder theAllis-Chalmersdecision the requirement "that areasonable fine entails an antecedent warning that fines willbe imposed for working during the particular strike."While I have no opinion as to the validity of TrialExaminer Donovan's formula as a whole,6 I am convincedthat the standards of reasonableness referred to by theCourt in theAllis-Chalmersdecision encompass Donovan'ssuggested requirement that notice be given by a unionbefore it can legally fine the members for crossing its ownpicket lines and working during its lawfully called strikes.Here Bandow was given no such warning. This failure onthe Union's part, in my opinion, takes its fine of Bandowout of the protective reach ofAllis-Chalmersand puts theunion in violation of Section 8(b)(1)(A) of the Act. This Ifind notwithstanding that in all other procedural respectsthe Union's conduct was exemplary and without fault. Andthis result in my opinion would also obtain even if it bedetermined that the Union's fine of Bandow was reasona-ble in amount-a matter I find it unnecessary to decide.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofAmerican Telephone and Telegraph Company including itsLong Line Division facility in Stevens Point,Wisconsin,describedin sectionI,above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(b)(IXA) of the Act,I shall recommend that it cease and desist therefrom andthat it take certain affirmative action which is necessary toeffectuate the policies of the Act.Having found that Respondent Union imposed andcollected a fine against John D. Bandow for workingbehind its picket lines during a legally established unionstrike without having given him adequate warning or noticethat such action would be taken against him, thus coercinghim and interfering with his rights guaranteed by Section 7of the Act, I shall recommend that his fine be withdrawnand rescinded and that Bandow be reimbursed for theamount of money he was fined plus interest at the rate of 66TrialExaminerBarker concurredwith it with some minormodification.7 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thepercent per annum as prescribed by the Board inIsisPlumbing & Heating Co.,138 NLRB 716.Upon the foregoingfindingsof fact and conclusions oflaw and upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Communications Workers of America, Local 5550 isa labor organization within the meaning of Section 2(5) ofthe Act.2.AmericanTelephone and Telegraph Companyincluding its Long Line Division facility in Stevens Point,Wisconsin, is an employerengaged incommerce within themeaning of Section 2(6) and (7) of the Act.3.By imposing and collecting a fine of $400 plus costs(which totalled $433.33) against John D. Bandow forworking behind the picketline at theAmerican Telephoneand Telegraph Company Long Line Division facility inStevens Point, Wisconsin, during a duly authorized strike oftheUnion, the Union restrained and coerced John D.Bandow in the exercise of rights guaranteed in Section 7 ofthe Act and thereby violated Section 8(b)(l)(A) of the Act.4.The aforesaid unfair labor practices effect commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of facts andconclusions of law, and upon the entire record in this case,it is recommended that Respondent, its officers, agents, andrepresentatives shall:1.Cease and desist from:(a)Finingmembers for working behind a picket lineduring a lawful strike authorized by the Union withoutgiving them adequate warning or notice that such actionwill be taken against them for such conduct.(b) In any like or related manner restraining or coercingitsmembers in the exercise of rights guaranteed in Section 7of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Withdraw and rescind the fine levied and collectedagainst John D. Bandow for working from April 18 untilMay 6, 1968.(b) Reimburse John D. Bandow for the amount of moneyhe was fined plus interest at the rate of 6 percent perannum.(c)Correct all pertinent records relating to the trial andthe fine of John D. Bandow to reflect the foregoingmodification and inform him, in writing, of the actiontaken.(d)Post at its office and meeting halls and at theAmerican Telephone and Telegraph Company Long LineDivision facility in Stevens Point, Wisconsin (the Companywilling),copiesof the attached notice and marked"Appendix." 7 Copies ofsaid noticeon forms provided byfindings, conclusions,recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Boardand become its findings,conclusions,and allobjectionsthereto shall be deemed waived for all purposes In the event COMMUNICATIONSWKRS.LOCAL 5550557theRegional Director of the National Labor RelationsBoard for Region 30, after being signed by an authorizedrepresentative of the Respondent Union, shall be posted in,conspicuous places, at said locations, including all placeswhere notices to members and employees are customarilyposted. Reasonable steps shall be taken to ensure that saidnotices are not altered, defaced, or covered by othermaterial.(e)Notify the Regional Director, in writing, within 20days of the receipt of this Decision, what steps it has takento comply herewith.8that the Board's Order is enforced by a judgment of a United States CourtofAppeals, the wordsin the notice reading "Postedby Order of theNationalLaborRelationsBoard"shallbe changedto read "PostedPursuant to a Judgmentof theUnited StatesCourt of Appeals Enforcingan Order ofthe NationalLaborRelations Board "8 In theevent that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 30, in writing, within10 days from the date of this Order, whatstepsRespondenthas takento comply herewith "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:After a trial in which the Union and the GeneralCounsel of the National Labor Relations Board wererepresented by attorneys, a Trial Examiner of theBoard, who heard the evidence, has found that we haveviolated the National Labor Relations Act in certainrespects, and has recommended that we post this noticeand comply with its terms.WE WILL NOT restrain or coerce employee membersof our Union in the exercise of their rights guaranteed inSection 7 of the Act to refrain from engaging in unionactivities, such as a strike, by imposing and collectingfines against them for such conduct without giving themadequate notice or warning that such action will betaken against them for such conduct.WE WILL NOT in any like or related manner restrainor coerce employees in the exercise of rights guaranteedthem in Section 7 of the National Labor Relations Act.WE WILL withdraw and rescind the fine we imposedand collected against John D. Bandow for workingfrom April 18 to May 6, 1968, during our strike againsttheAmerican Telephone and Telegraph CompanyLong Lines Division, Stevens Point, Wisconsin.WE WILL correct the records of the July 9, 1968,union trial of John D. Bandow and correct other unionrecords to show that the fine has been withdrawn andrescinded and will notify Bandow of such action inwriting.WE WILL also reimburse John D. Bandow for the fullamount of the fine and costs which he paid togetherwith interest at 6 percent per annum.DatedByCOMMUNICATIONS WORKERSOF AMERICA,LOCAL5550(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 2ndFloorCommerceBuilding,744North Fourth Street,Milwaukee, Wisconsin 53203, Telephone 414-272-3861.